Exhibit 99.2 Origin Agritech Limited NASDAQ GS: SEED SEPTEMBER 2007 SAFE HARBOR This presentation may contain forward-looking statements. These statements include, without limitation, statements regarding our expectations, assumptions, beliefs, intentions or strategies regarding the future. All forward-looking statements included in this presentation are based on information available to us on the date hereof. These statements involve known and unknown risks, uncertainties and other factors, which may cause our actual results to differ materially from those implied by the forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may," "will," "should," "could," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," "targets," "goals," "projects," "continue," or variations of such words, similar expressions, or the negative of these terms or other comparable terminology. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Therefore, actual results may differ materially and adversely from those expressed in any forward-looking statements. Neither we nor any other person can assume responsibility for the accuracy and completeness of forward-looking statements. Important factors that may cause actual results to differ from expectations include, but are not limited to, those risk factors discussed in Origin's filings with the SEC including its annual report on Form 20-F filed with the SEC on February 15, 2007. We undertake no obligation to revise or update publicly any forward-looking statements for any reason. 2 COMPANY SNAPSHOTHistory:Founded in 1997 as one of the first private seed companies in China. Business: One of the largest, vertically integrated suppliers of hybrid crop seeds in China.Ongoing R&D focus on GM crop seed.Location:Beijing HQ, nationwide breeding, production, sales organization Product Portfolio:100+ hybrid seed products, Bt cotton geneEmployees:Approximately 850 Capitalization:24.7 million comm on shares 3 FY 2007 impacted by industry transition and one-time charges. Completed $40 million financing in July 2007.LOI for US$100 million in revenues Chinese fertilizer company. Pre-approval to sell hybrid rice seed into Vietnam. Continuing evolution towards GM.Internal realignment plan completed. Upgraded to Nasdaq Global Select listing. RECENT EVENTS 4 HYBRID SEEDS 5 Crossbreed parents to produce higher yielding hybrid Origin makes 40,000+ new crosses for field testing every yearHybrids considered “mules” New seeds required each season Hybrid life cycle is typically 6-8 years Replace old hybrids with new hybridsNew hybrids provide pricing power because of higher yieldHybrid seeds are NOT genetically modified (GM) $3.4 BILLION HYBRID SEED MARKET $1.6 billion $1.6 billion $150 million Source:Internal Origin Study, based on Company’s premium pricing Cornestimated 90-95% industry hybrid penetrationRiceestimated 60-65% industry hybrid penetrationCottonestimated 30-35% industry hybrid penetration 6 GEOGRAPHIC PRESENCE 7 CHINA CORN & RICE PRODUCTION Units 1,000 Tons Source:U.S. Department of AgricultureCorn 0 20,000 40,000 60,000 80,000 100,000 120,000 140,000 160,000 180,000 200,000 1975 1985 1995 2005Rice 8 CHINA COTTON & CANOLA PRODUCTION Cotton Rapeseed Units 1,000 Tons Source:U.S. Department of A griculture Cotton Canola 9 0 2,000 4,000 6,000 8,000 10,000 12,000 14, 1995 2005 BUSINESS MODELDevelop a strong seed portfolioDevise an efficient and effective process for obtaining regulatory approvals Create robust, high quality, and expandable production Position hybrid seeds as premium priced, high tech products Create an effective distribution system Build strong marketing and customer service infrastructureSell Large Quantities of Hybrid Seeds to Millions of Small Farmers 10 HYBRID SEED PORTFOLIO Conventional and specialty corn, covering planting regions in the northeast, central, and southwest, and in the Yellow River, Huai River, and central area of China.Rice hybrids consist of early, middle, and long maturing indica rice, suitable for planting in the upper, middle, and lower streams of the Yangtze River area. Conventional and insect resistant cotton hybrids, suitable for planting in theYangtze, Yellow, and Huai River, as well as the Xinjiang cotton regions.Canola consists of 3 series and 2 series with erucic acid and glucinolate content lower than 1% and 35 mol/g, respectively. Suitable for winter planting in the Yangtze River region.11 Minimum of 6 years to bring a new hybrid to market after R&DMust obtain licenses for production and distribution Stringent regulatory review before approval Two cycles of monitored growth at five locationsMust have 8% increased in yield or higher vs. control hybridMust rank in the top 6 of all hybrids being tested12 HIGHLY REGULATED INDUSTRY RESEARCH & DEVELOPMENT Body: 10,000 sq. meter Life Science Research Center staffed by 40 full-time employees 80 hectares of research land 16 breeding stations, including 7 corn sites Research, partnering and JV agreements with leading academic institutions 15 approvals expected for 2007 34% interest in Biocentury Transgene (China) Co., Ltd 13 PROPRIETARY SEED PORTFOLIO 14 0% 1% 6% 11.5%(Sales of proprietary seed as a % of Origin’s total sales) Introduced FirstInternally DevelopedHybrid Corn Seed 10 Proprietary Corn Hybrids 6Proprietary Rice Hybrids 2 Proprietary Canola Hybrids 15 NEW APPROVALS EXPECTED IN 2 9/30/2006 HYBRID SEED PRODUCTION Body: 100,000 farmers, localized in two provinces Processing facilities in Linze, Beijing, Chengdu, Changc hun, Zhengzhou and Daxing (1) First Chinese seed company to receive ISO9001:2000 certification 15 (1) Under construction, expected completion 12/07 IN-HOUSE SALES & MARKETING National distribution license 190+ people in 15 regional offices 3,200 first level distributors 60,000 second-level distributors, some retailers No distributor accounts for more than 1% of sales Exclusive regional sales rights Value-added services TV and radio broadcasts Origin News Harvest-time demonstrations 16 GM LANDSCAPE IN CHINA Approved biotech cotton in the 1990s 5.3 million hectares of Bt cotton in 2006 Currently 66% of Bt penetration for cotton Estimated 6.8 million small farmers grow Bt cotton Second country after India to profit from Bt cotton Origin owns 34% interest in Biocentury Transgene About 80% of Bt cotton in China uses Biocentury Bt gene 17 Pre-approval to sell premium rice hybrid in Vietnam Annual 14-16 million kg rice market opportunity Imports comprise 75-80% of market Similar climatic and agronomic conditions to southern China Additional corn and cotton seed opportunities INTERNATIONAL EXPANSION Origin Rice Hybrid 18 Vietnam US$100 million in annual revenues 10% market share in Guangxi Province (population 48 million) Origin gains 5,000 distribution channels Cross-sell fertilizer into existing 3,200 first-level distributorsSmoothing of revenues Licensed to exportinto Vietnam GUANGXI FORTUNELAND AGRICULTURALCORP. 19 CHINA TOTAL FERTILIZER CONSUMPTIONUnits 1,000 Tons Source:U.S. Depar tment of Agriculture 20 0 5,000 10,000 15,000 20,000 25,000 30,000 35,000 40,000 45,000 50, Q3 FY 2007 HIGHLIGHTSIndustry rationalization impacted Q3 FY 2007 results Competitors’ liquidation pricing Compressed margins One-time charges Expected FY 2007 revenues of US$60-$65 million Financial Position Inventory declined by US$24.1 million from 3/31/07 US$17.2 million in cash and securities Minimal long-term debt 21 Q3 FY 2007 HIGHLIGHTS ($ in millions) Revenue(1) Q3 ’06 Q3 ’07 $65.3 $58.9 Q3 ’06 Q3 ’07 $15.5 $6.8 Q3 ’06 Q3 ’07 $15.5 $4.9 Operating Income(1)(2) Net Income(1) (2)(1)Reflects impact of industry transition period; (2) Q3 ’07 include one-time charges of US$2.25 million 22 $52 $54 $56 $58 $60 $62 $64 $66 $68 $ 70 $0 $2 $4 $6 $8 $10 $12 $14 $16 $18 $ 20 $52 $54 $56 $58 $60 $62 $64 $66 $68 $ 70 FAVORABLE OUTLOOKRational market conditions expected for FY 2008 Canola orders up 27% in Q4 2007 Advances from customers higher Strong liquidi ty profile Acquisitions will impact FY 2008 results Increasing production capacityHealthy macro-economic trends 23 SEASONED MANAGEMENT 24 Gengchen Han, Ph.D, Chairman and CEO Iowa State University Ph.D. in Plant Breeding and Cytogenetics20 years of industry experience, including International Maize and Wheat Improvement Center and Pioneer Hi-bred International Yang Yasheng, President and COO University of Maryland graduate 15 years of industry sales & marketing experience Previously held senior positions in the Fujian governmentJeff Wang, Chief Financial Officer University of Illinois at Urbana-Champaign & Peking University 16 years of financial and investment management experience INVESTMENT CONCLUSIONS Differentiating vertically-integrated business model Proven success in a fragmented, high-tech industry with significant barriers to entry Broad and expanding geographic footprintRobust product portfolio and active R&D pipeline Improving market conditions, supported by healthy macro-economic trends Strong liquidity profile Establishing leadership role in GM seed technology 25 Origin Agritech Limited NASDAQ GS: SEED SEPTEMBER 2007
